DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
With regards to the claim rejection under 35 USC 101, the office is of the position that the amendments did not overcome the rejection, wherein the transition “configured to” should exist prior to “contact”, in another words, to be between the anatomy and the components of the device, as follow: “wherein a medial load center of a medial condyle is configured to contact the femoral medial side …”, the same for the lateral condyle. Accordingly, the claim rejection under 35 USC 101 is hereby maintained.
Applicant argues: Trabish fails to disclose that the femoral paddle includes tiered recesses within the distal femoral recess and the tibial paddle includes tiered ribs on the tibial proximal side.
Response: the office is of the position that the Trabish shows in Fig.4, annotated below, at least three tiered ribs on the proximal side of the tibial paddle, which are inherently understood to correspond to at least three tiered recesses on the distal side of the femoral paddles, wherein Trabish generally discloses in para.45, that a bottom surface of the femoral plate 130 includes a cavity for fitting tibial plate within the cavity to minimize a height of the plates together. If the bottom surface of the femoral plate does not have a corresponding configuration, i.e. tiered recesses for receiving the tiered ribs of the tibial plate, the result of fitting the tibial plate into the femoral plate won’t result in a minimum height.

    PNG
    media_image1.png
    575
    495
    media_image1.png
    Greyscale

Assuming Applicant does not agree with the preceding interpretation, the office takes alternative interpretation in view of Overes et al. (US Pat. 6648896) which explicitly discloses a configuration comprising ribs (38) on tibial paddle (3) to be received in recesses (39) on femoral paddle (2, Figs, 5 - 6) to generate a greater section modulus despite the unchanged insertion height. Accordingly, a PHOSITA before the effective filing date of the current application would have been motivated to construct the femoral paddle of Trabish with tiered recesses corresponding to the tiered ribs of the tibial paddle in view of Overes to generate a greater section modulus despite the unchanged insertion height.
In view of the preceding explanation, the rejection is deemed proper and hereby maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14 – 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
In claim 14, the recitation of “a medial condyle in contact with the femoral medial side … and a lateral condyle in contact with the femoral lateral side” is best understood as requiring the condyles of a femur to be part of the claimed apparatus, for requiring them to be in contact with the femoral sides of the femoral paddle. Applicant may use transition “configured to” between the anatomy and the apparatus to overcome this rejection.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and  3 – 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Trabish et al. (US Pub. 2021/0259713 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Trabish et al. (US Pub. 2021/0259713 A1) alone or in view of Overes et al. (US Pat. 6648896 B2).

    PNG
    media_image2.png
    598
    809
    media_image2.png
    Greyscale

Claims 1 and 3, Trabish discloses an apparatus for performing an orthopedic procedure on a knee [abstract, Figs. 1 – 5 and Figs.4 to Trabish, above], the apparatus comprising: 
a femoral paddle [at least a portion of 130] defining a thickness [measured in top-bottom direction, Figs. 4 above], the femoral paddle having a proximal side [defined by a top side of 130, Fig.4B] and an opposite distal side [defined by a bottom side of 130 facing 128, Fig.4D], the proximal side including at least one proximal femoral recess [defined by at least a recess into which plates 120 and/or 122 being received and/or defined by at least a recess between the portions of 130 having plates 120 and 122], the distal side including a distal femoral recess [defined by a cavity defined into 130 into which 128 is fitted, ¶45]; 
a tibial paddle [defined by at least a portion of 128, Fig.4D] including a tibial proximal side [defined by a top side of 128 facing 130, Fig.4D] and an opposite tibial distal side [defined by a bottom side of 128 facing away from 130, Fig.4D];  
a load sensor disposed in the proximal femoral recess to indicate a load on the femoral paddle [wherein plates 120 and 122 overly load sensors included into paddle 130, ¶27 and ¶36]; and 
a housing coupled to the tibial paddle and the femoral paddle [defined by at least a portion by 104, Fig.3F], the housing including a distractor to vary the distance between the tibial paddle and the femoral paddle [defined by mechanism 118, ¶36], 
wherein in a closed position the tibial paddle is disposed within the distal femoral recess such that a combined thickness of the femoral paddle, the tibial paddle and the load sensor in the closed position is substantially the same as the thickness [Figs.4A and 4D, show a combined thickness of 130, 128 and the load sensor being substantially similar to the thickness of only 130, ¶35, wherein plates 120 and 122 overly load sensors included into 130, and ¶45, wherein 128 is fitted within 130], 
wherein the femoral paddle includes first, second and third tiered recesses within the distal femoral recess [inherently, to correspond to the tiered ribs of the tibial paddle 128 when fitted within paddle 130, Figs.4 above and ¶45] and the tibial paddle includes first, second and third tiered ribs on the tibial proximal side [Figs.4 above, wherein paddle 128 having ribs on the side facing paddle 130] such that each of the plurality of tiered ribs is disposed within a corresponding tiered recess in the closed position [inherently, for the tibial paddle 128 to be fitted within the femoral paddle 130 to result in the configuration shown in Fig.4A], the second tiered rib being disposed between the first and third tiered ribs [wherein a middle rib, defining a second rib, is disposed between two ribs, defining first and third ribs]; (as of claim 3) wherein at least one of the tiered ribs contact a distal surface of the corresponding tiered recess in the closed position [inherently, for the tibial paddle 128 to be fitted within the femoral paddle 130 to result in the configuration shown in Fig.4A].  
Assuming, Applicant does not agree with the preceding rejection. The office takes alternative rejection in view of Overes. Overes teaches an analogous apparatus [abstract, Figs. 1 – 6], comprising a tibial paddle [3] having three ribs on a proximal side [38], with a second / middle rib is between the other two / first and second ribs, and a femoral paddle [2] having a plurality of recesses [39] on a distal side [Figs.5 – 6], and wherein at least one of the ribs contact a distal surface of the corresponding recess in a closed position [Figs.5 – 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Trabish and Overes, and construct the femoral paddle of Trabish having tiered recesses in the cavity corresponding to the tiered ribs of the tibial paddle in view of Overes, such that at least one of the ribs contact a distal surface of the corresponding recess in a closed position. One would have been motivated to do so in order to generate a greater section modulus despite the unchanged insertion height [Overes, Col.4/II.8-12].
Claims 4 – 9 and 14, Trabish alone or in combination with Overes discloses the limitations of claim 1, as above, and further, Trabish discloses (claim 4) wherein the femoral paddle extends along a central femoral paddle axis [Figs.4 to Trabish, above], the central femoral paddle axis separating the femoral paddle into a femoral medial side and a femoral lateral side [by plates 122 and 120, Figs.4 to Trabish, above], and the tibial paddle extends along a central tibial paddle axis [Figs.4 to Trabish, above], the central tibial paddle axis separating the tibial paddle into a tibial medial side and a tibial lateral side [Figs.4 to Trabish, above]; (claim 5) wherein the femoral paddle axis and the tibial paddle axis are parallel to each other and lie on a first plane [Figs.4 to Trabish, above, the plane is defined by an imaginary plane including the imaginary central axes and extending perpendicular to Fig.4B]; (claim 6) wherein a femoral paddle shaft couples the femoral paddle to the housing and a tibial paddle shaft couples the tibial paddle to the housing [Fig.4C and Figs.4 to Trabish, above]; (claim 7) wherein the femoral paddle shaft extends along a femoral paddle shaft axis and the tibial paddle shaft extends along a tibial paddle shaft axis [“shaft axis”, Figs.4 to Trabish, above]; (claims 8 – 9) wherein the femoral paddle shaft axis and the tibial paddle shaft axis are parallel to each other and lie on a second plane; and wherein the first plane is offset to the second plane.   [Figs.4 to Trabish, above, the plane is defined by an imaginary plane including the imaginary shaft axes and extending perpendicular to Fig.4B, and offset from the first plane]; (claim 14) wherein a medial load center of a medial condyle is capable of being in contact with the femoral medial side is configured to lie on a medial load center axis and a lateral load center of a lateral condyle is capable of being in contact with the femoral lateral side is configured to lie on a lateral load center axis [Fig.3F, this limitation is interpreted as intended use limitation, wherein the apparatus disclosed by Trabish exhibits a substantially identical structure to that claimed, and is configured to be used in a knee joint for portions of the apparatus to come in contact with portions of the femoral condyles].  
Claims 15 – 16, Trabish alone or in combination with Overes discloses the limitations of claim 14, as above, and further, Trabish discloses (claim 15) wherein a medial offset distance measured between the medial load center axis and the femoral paddle shaft axis along the femoral paddle is greater -19-OSTEONICS 3.OF-1091than a lateral offset distance measured between the lateral load center axis and the femoral paddle shaft axis along the femoral paddle; (claim 16) wherein the lateral offset distance allows the femoral paddle and tibial paddle to be placed between a femur and a tibia in posterior-anterior direction without everting a patella.   [¶48 and Figs.4 to Trabish, above, wherein a central axis of at least the femoral paddle is positioned offset from the femoral paddle shaft axis, thereby rendering the medial and lateral load center axes to be at different distances from the femoral paddle shaft axis for not interfering with the patella].  
Although, Trabish discloses that the femoral paddle shaft extends from the femoral paddle closer to the lateral side than the medial side. A person of ordinary skill in the art would have found it obvious before the effective filing date of the current application to construct the femoral paddle shaft to be located closer to the medial side of the femoral paddle instead of being closer to the lateral side of the femoral paddle, for the sake of providing the paddle with an offset shaft that does not interfere with the patella of the knee joint when in use, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claim 10, Trabish alone or in combination with Overes discloses the limitations of claim 1, as above, and further, Trabish discloses wherein the distractor includes a distraction shaft to move the tibial paddle and/or the femoral paddle along a distraction axis transverse to the femoral paddle shaft axis and the tibial paddle shaft axis [¶36, ¶46 and Figs.4 to Trabish, above, wherein rotation of mechanism 118, having a gear interacts with gear teeth on shaft 174 to displace the paddles relative to each other].
Trabish does not disclose wherein the mechanism for moving the paddles relative to each other comprises a screw.
Overes teaches an analogous apparatus [abstract, Figs. 1 – 6] comprising a functionally equivalent mechanism for moving paddles [1 and 2] relative to each other comprising a distraction screw [20] configured to engage threaded bore [19, col.3/II.9-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Trabish and Overes, and substitute the mechanism comprising a screw and threaded bore of Overes for the mechanism of Trabish having gear and serrated shaft. One would have been motivated to do so in order to provide the apparatus of Trabish with a functionally equivalent distracting mechanism that makes the effective spreading travel of the paddles readable on a scale [Overes, col.1/II.28-39].
 Claims 11 – 13, the combination of Trabish and Overes discloses the limitations of claim 10, as above, and further, Trabish discloses wherein the tibial paddle includes an aperture [defined by at least a portion of structure 178 coupled to 170, or at least a portion of 170 defining an aperture for receiving at least a shaft portion, i.e. 174] for receiving an anti-rotation shaft extending from the housing to prevent rotation of tibial paddle about the tibial paddle shaft axis [defined by at least a portion of structure 178 coupled to 170, or at least a portion of 170 defining an aperture for receiving at least a shaft portion, i.e. 174, for not allowing tilting of paddle 128, ¶49]; (claim 12) wherein the housing includes an adjuster to translate the femoral paddle along an adjuster axis transverse to the distraction axis [adjuster 112 capable of allowing translation of paddle 130 in a direction along a shaft of guide 110 traversing the distraction axis, Fig.2A]; (claim 13) wherein the femoral paddle shaft is rotatable about the femoral paddle shaft axis to rotate the femoral paddle with respect to the distraction axis [¶39].  
Claims 17 – 18, Trabish alone or in combination with Overes discloses an apparatus for performing an orthopedic procedure on a knee [abstract, Figs. 1 – 5 and Figs.4 to Trabish, above], the apparatus comprising: 
a femoral paddle [at least a portion of 130] defining a thickness [measured in top-bottom direction, Figs. 4 above], the femoral paddle having a proximal side [defined by a top side of 130, Fig.4B] and an opposite distal side [defined by a bottom side of 130 facing 128, Fig.4D], the proximal side including at least one proximal femoral recess [defined by at least a recess into which plates 120 and/or 122 being received and/or defined by at least a recess between the portions of 130 having plates 120 and 122], the distal side including a distal femoral recess [defined by a cavity defined into 130 into which 128 is fitted, ¶45]; 
a tibial paddle [defined by at least a portion of 128, Fig.4D] including a tibial proximal side [defined by a top side of 128 facing 130, Fig.4D] and an opposite tibial distal side [defined by a bottom side of 128 facing away from 130, Fig.4D]; and 
a housing coupled to the tibial paddle and the femoral paddle [defined by at least a portion by 104, Fig.3F], the housing including a distractor to vary the distance between the tibial paddle and the femoral paddle [defined by mechanism 118, ¶36], 
wherein in a closed position the tibial paddle is disposed within the distal femoral recess such that a combined thickness of the femoral paddle and the tibial paddle in the closed position is equal to the thickness [Figs.4A and 4D, show a combined thickness of 130, 128 and the load sensor being substantially similar to the thickness of only 130, ¶35, wherein plates 120 and 122 overly load sensors included into 130, and ¶45, wherein 128 is fitted within 130], 
wherein the femoral paddle includes first, second and third tiered recesses within the distal femoral recess [inherently, to correspond to the tiered ribs of the tibial paddle 128 when fitted within paddle 130, Figs.4 above and ¶45] and the tibial paddle includes first, second and third tiered ribs on the tibial proximal side [Figs.4 above, wherein paddle 128 having ribs on the side facing paddle 130] such that each of the plurality of tiered ribs is disposed within a corresponding tiered recess in the closed position [inherently, for the tibial paddle 128 to be fitted within the femoral paddle 130 to result in the configuration shown in Fig.4A], the second tiered rib being disposed between the first and third tiered ribs [wherein a middle rib, defining a second rib, is disposed between two ribs, defining first and third ribs]; (as of claim 18) a load sensor disposed in the proximal femoral recess to indicate a load on the femoral paddle [wherein plates 120 and 122 overly load sensors included into paddle 130, ¶27 and ¶36].
Assuming, Applicant does not agree with the preceding rejection. The office takes alternative rejection in view of Overes. Overes teaches an analogous apparatus [abstract, Figs. 1 – 6], comprising a tibial paddle [3] having three ribs on a proximal side [38], with a second / middle rib is between the other two / first and second ribs, and a femoral paddle [2] having a plurality of recesses [39] on a distal side [Figs.5 – 6], and wherein at least one of the ribs contact a distal surface of the corresponding recess in a closed position [Figs.5 – 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Trabish and Overes, and construct the femoral paddle of Trabish having tiered recesses in the cavity corresponding to the tiered ribs of the tibial paddle in view of Overes, such that at least one of the ribs contact a distal surface of the corresponding recess in a closed position. One would have been motivated to do so in order to generate a greater section modulus despite the unchanged insertion height [Overes, Col.4/II.8-12].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775